Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
This final Office action is in response to applicant’s communication received on June 15, 2022, wherein claims 21-41 are currently pending.


Response to Arguments
Applicant's arguments have been fully considered but they are geared towards the newly amended claims with the newly added limitations.  These newly amended claims with the newly added limitations are considered for the first time in the rejection below. 

35 USC §101:
The amendments do not help overcome the §101 rejection and Examiner respectfully disagrees with Applicant’s remarks/arguments.
	
The current core claimed concept is towards obtaining information/data (specific metrics – abstract type information; over one time period and then another information (metrics) over another time period; and also obtaining information of a pre-defined limit/threshold/benchmark/etc., - where the benchmark is abstract information set in the abstract (whatever Applicant feels the benchmark should be with no technical relevance)), comparing the information (to determine the difference (change in value) – where the result/difference is also abstract information), then  comparing the “change in value” (difference of the metrics from two different time periods) with a random abstract threshold/limit/benchmark value, and finally display/present information/data.  All the data/information is broadly claimed and can be anything at all in any industry and all that is done is compare obtained information/data with each other and pre-set limits and presenting various abstract data.  The using of “online,” “website,” “interface,” “signals,” etc., (and other technical/computing elements/components) are all just stated in an “apply it” fashion and are just post-solution/extra-solution activities. There is no actual technical improvement shown and all the steps of the claims can be performed (and have been performed in the past (before even the existence of computers) by humans in many industries – sales, inventory management, marketing, financial markets.,).  Even the online/website data stated is something a person can read on the webpage, write down, and do the comparisons, and just type up the information on a user interface (as a simple example) on a static document (e.g. MS word) to display the information.  The claims are extremely broad and abstract in nature. The information retrieve/obtained/etc., (which is all abstract information in itself), information is compared, analyzed, manipulated (the steps of which can be done by humans without a machine), and after comparing, displaying/presenting the abstract information.  No actual improvement to technology or technical environment is shown. The computers, computing components, tec., (and any technology mentioned) are just stated as post-solution/extra-solution activities (in an “apply it” fashion). The core concepts of the claims still are geared to obtaining/receiving information/data (“metrics” – as broadly claimed), data analysis to determine more data (determine changes by analyzing/comparing/manipulating/etc., information/data), perform data/information manipulation (determine differences using mathematical concepts and comparing to thresholds), and providing/displaying this determined data.  The claimed concept as a whole is directed to using data/information as discussed above to determine locations based business monitoring and for marketing reasons (for merchants) (old and known fundamental economic practice using collected information).  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The claims represent the abstract idea of collecting information and comparing new and stored information and using rules to identify options; and further towards mathematical concepts. The idea presented the claims is an abstract concept the abstraction further similar to Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306, 115 U.S.P.Q.2d 1681 (Fed. Cir. 2015), TLI Communications LLC v. AV Automotive LLC, (Fed Cir. May 17, 2016), OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015), Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), and Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014) all of whose claims were held ineligible.  The claimed invention also represents using mathematical algorithms/relationships to aggregate/generate data from combining datasets (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019).  As stated before, if a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both organizing human activities grouping and mathematical concepts grouping, the claims recite an abstract idea.
Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption.” Alice, 573 U.S. at 216. However, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility. As the courts have explained, “[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability,” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 573 U.S. at 216). Further, Appellant’s claims are different from those claims that the Courts have found to be patent eligible by virtue of reciting technological improvements to a computer system. See, e.g., DDR Holdings, 773 F.3d at 1249, 1257 (holding that claims reciting computer processor for serving “composite web page” were patent eligible because “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks”); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259 (Fed. Cir. 2017) (holding that claims directed to “an improved computer memory system” having many benefits were patent eligible).  In McRO1, the Federal Circuit concluded that the claim, when considered as a whole, was directed to a “technological improvement over the existing, manual 3-D animation techniques” through the “use [of] limited rules . . . specifically designed to achieve an improved technological result in conventional industry practice.” McRO, 837 F.3d at 1316 (McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1303 (Fed. Cir. 2016)).  Specifically, the Federal Circuit found that the claimed rules allowed computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators; and the rules were limiting because they defined morph weight sets as a function of phoneme sub-sequences. McRO, 837 F.3d at 1313.  The present situation is not like the one in McRO where computers had been unable to make certain subjective determinations, e.g., regarding morph weight and phoneme timings, which could only be made prior to the claimed invention by human animators. The Background section of one of the patents at issue in McRO, Rosenfeld (US Patent 6,307,576 B1; issued Oct. 23, 2001), includes a description of the admitted prior art method and the shortcomings associated with that prior method. See McRO, 837 F.3d at 1303-06. There is no comparable discussion in Appellant’s Specification or elsewhere of record.  Further, as the Federal Circuit has explained, a “claim for a new abstract idea is still an abstract idea.” Synopsis, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Even assuming the technique claimed was “[groundbreaking, innovative, or even brilliant,” that would not be enough for the claimed abstract idea to be patent eligible. See Ass ’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013).
The claims further utilize “databases,” “systems,” “networks,” “computers,” “processors,” “servers,” “graphical user interfaces (GUIs)” “storage medium/media,” “online,” “website,” “interface,” “signals,” etc., and other generic/general-purpose computing components/elements without any improvement to the functioning of the devices themselves. See also Enflsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[W]e find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea ... the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”). The claims do not recite an additional element or elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. See Alice, 573 U.S. at 222 (“In holding that the process was patent ineligible, we rejected the argument that ‘implement[ing] a principle in some specific fashion’ will ‘automatically fal[l] within the patentable subject matter of § 101.”’ (Alterations in original) (quoting Parker v. Flook, 437 U.S. 584, 593 (1978))).  To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  Also to note is that, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014).  Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible.  Also see the rejection below. Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer/computing components “databases,” “systems,” “networks,” “computers,” “processors,” “servers,” “graphical user interfaces (GUIs)” “storage medium/media,” “online,” “website,” “interface,” “signals,”  applies (“apply it” fashion) the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application ((for example, see Applicant’s specification at, for example, ¶¶ 0042-0044 [general-purpose computers and computing devices/components], 0092-0095 [general-purpose processor]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). The elements in combination (or alone) do not provide any material drawn to something significantly more than the claimed method of organizing these known activities. The claims require no more than a generic computer to perform generic computer functions.  Additionally, as stated above, the claims discuss obtaining data/information, organizing the data/information, accessing organized data/information, data analysis and manipulation to determine more data, and providing/displaying this determined data.  The claimed invention uses mathematical steps to analyze and determine further data.  The steps further merely employ mathematical relationships to manipulate existing information (mathematical values and comparisons, threshold determinations, etc.,) to generate additional information.  Applicant's claimed steps represent activities that could be performed by a human but are simply performed on a general-purpose/generic computers or computing components instead.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine.  Applicant is directed to the following references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.  The focus of the claims is on gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (in the fundamental economic activity of multiple business and industries – which compare information over time period and thresholds); and further geared towards mathematical relationships (as discussed in the claims, the specification, and figures).  Information as such is intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of (obtaining/receiving information/data (“metrics” – as broadly claimed), data analysis to determine more data (determine changes by analyzing/comparing/manipulating/etc., information/data – some steps using mathematical concepts), perform data/information manipulation (determine differences using mathematical concepts and comparing to thresholds), and providing/displaying this determined data (old and known fundamental economic practice using collected information); the claimed invention further uses mathematical steps to analyze and determine further data), and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It should be noted the limitations of the current claims are performed by the generically recited computers and computing components.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine. Applicant is directed to the following references: (1) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.
The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic/general-purpose computers and/or generic/general-purpose computing components to perform generic computer functions (as discussed above). see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers and computing components.  Limiting the claims to the particular technological environment  of  finance and banking using generic/general-purpose computers and/or generic/general-purpose computing components is,  without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Simply requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims do not include any requirement for performing the claimed functions by use of anything but entirely conventional, generic technology. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of unspecified, generic computers and computing components/devices/etc., does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea (the entire reasoning above applies to dependent claims as well (as examiner has repeated discussed the claims as a whole) and the dependent claims remain rejected for the reason presented above and also the reasons in the rejection below).  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving information/data (“metrics” – as broadly claimed), data analysis to determine more data (determine changes by analyzing/comparing/manipulating/etc., information/data), perform data/information manipulation (determine differences using mathematical concepts and comparing to thresholds), and providing/displaying this determined data.  The current core claimed concept is towards obtaining information/data (specific metrics – abstract type information; over one time period and then another information (metrics) over another time period; and also obtaining information of a pre-defined limit/threshold/benchmark/etc., - where the benchmark is abstract information set in the abstract (whatever Applicant feels the benchmark should be with no technical relevance)), comparing the information (to determine the difference (change in value) – where the result/difference is also abstract information), then  comparing the “change in value” (difference of the metrics from two different time periods) with a random abstract threshold/limit/benchmark value, and finally display/present information/data.  All the data/information is broadly claimed and can be anything at all in any industry and all that is done is compare obtained information/data with each other and pre-set limits and presenting various abstract data.  The using of “online,” “website,” “interface,” “signals,” etc., (and other technical/computing elements/components) are all just stated in an “apply it” fashion and are just post-solution/extra-solution activities.  The claimed concept as a whole is directed to using data/information as discussed above to determine locations based business monitoring and for marketing reasons (for merchants) (old and known fundamental economic practice using collected information).  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of (independent claims) capturing online signals indicative of each of one or more specific metrics during a first time period; capturing online signals indicative of each of the one or more metrics during a second time period; comparing the online signals captured during the first time period to the online signals captured during the second time period, the second time period, occurring after the first time period; determining a change in a value of each of the one or more specific metrics between the first time period and the second time period; determining a difference between the change in value of at least one of the one or more specific metrics between the first time period and the second time period against a predefined variance threshold; determining that the difference between the change in value of at least one of the one or more specific metrics between the first time period and the second time period and the predefined variance threshold meets the predefined variance threshold; displaying, via the user interface, at least a first widget for displaying information indicative of a notification of the determination that the difference between the change in value of at least one of the one or more specific metrics between the first time period and the second time period and the predefined variance threshold meets the predefined variance threshold, under the broadest reasonable interpretation, covers methods of organizing human activity (fundamental economic principles and practices) and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” “databases,” “systems,” “networks,” “computers,” “processors,” “servers,” “graphical user interfaces (GUIs)” “storage medium/media,” “online,” “website,” “interface,” “signals,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc.,) which are recited at a high level of generality, i.e., as generic network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc.,  limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0042-0044 [general-purpose computers and computing devices/components], 0092-0095 [general-purpose processor]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state using the received/obtained information/data, using the abstract well-known type of abstract information for analysis and comparison (also mathematically), and providing/displaying this determined data/information and take decisions and actions based on this determined economic (and abstract) information/data.  These claimed concepts in the dependent claims are also directed towards obtaining/receiving information/data (“metrics” – as broadly claimed), data analysis to determine more data (determine changes by analyzing/comparing/manipulating/etc., information/data), perform data/information manipulation (determine differences using mathematical concepts and comparing to thresholds), and providing/displaying this determined data.  The claimed concept as a whole is directed to using data/information as discussed above to determine locations based business monitoring and for marketing reasons (for merchants) (old and known fundamental economic practice using collected information).  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of (claim 22) receiving, via the user interface, an indication of a particular merchant location, the particular merchant location located within a first geographic region; and comparing a change in a value of the one or more metrics for the particular merchant location to values of one or more historic benchmark metrics [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers fundamental economic principles and practices (elements or business practices – business monitoring/marketing/analytics/etc., to further the economic agenda) and mathematical concepts]; (claim 23) receiving, via the user interface, an indication of a particular merchant location, the particular merchant location located within a first geographic region; identifying one or more other merchant locations, each of the one or more other merchant locations each located within a different geographic region; and comparing a change in the value of the one or more metrics for the particular merchant location to values of the one or more metrics associated with the one or more other merchant locations; and displaying, via the user interface, among the plurality of widgets, a second widget for displaying information indicative of the change in the value of the one or more metrics for the particular merchant location to values of the one or more metrics associated with the one or more other merchant locations [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information, and providing the data/information (displaying); and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers fundamental economic principles and practices (elements or business practices – business monitoring/marketing/analytics/etc., to further the economic agenda) and mathematical concepts]; (claim 24) comparing a change in a value of the one or more metrics for the particular merchant location to changes in values of one or more concurrent benchmark metrics, the concurrent benchmark metrics identified in a geographic region running the same marketing campaign [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers fundamental economic principles and practices (elements or business practices – business monitoring/marketing/analytics/etc., to further the economic agenda) and mathematical concepts]; (claim 25) identifying a trend in the one or more specific metrics from the first time period to the second time period for the first geographic region and the geographic regions of the one or more other merchant locations [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers fundamental economic principles and practices (elements or business practices – business monitoring/marketing/analytics/etc., to further the economic agenda) and mathematical concepts]; (claim 26) wherein the first time period comprises a plurality of time periods before a start of a marketing campaign and the second time period comprises a plurality of time periods after the start of the marketing campaign [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers fundamental economic principles and practices (elements or business practices – business monitoring/marketing/analytics/etc., to further the economic agenda) and mathematical concepts]; (claim 27) identifying a trend in the one or more specific metrics from the plurality of time periods before the start of the marketing campaign to the plurality of time periods after the start of the marketing campaign [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers fundamental economic principles and practices (elements or business practices – business monitoring/marketing/analytics/etc., to further the economic agenda) and mathematical concepts], under the broadest reasonable interpretation, covers methods of organizing human activity (fundamental economic principles and practices) and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc.,) which are recited at a high level of generality, i.e., as generic network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc.,  limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0042-0044 [general-purpose computers and computing devices/components], 0092-0095 [general-purpose processor]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


As per claims 29-34, claims 29-34 disclose substantially similar limitations as claims 22-27 above; and therefore claims 29-34 are rejected under the same rationale and reasoning as presented above for claims 22-27.
As per claims 36-41, claims 36-41 disclose substantially similar limitations as claims 22-27 above; and therefore claims 36-41 are rejected under the same rationale and reasoning as presented above for claims 22-27.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghunathan et al., (US 2007/0220126) in view of Otto et al., (US 2009/0182630).
As per claim 21, Raghunathan discloses a method comprising: 
capturing online signals indicative of each of one or more specific metrics during a first time period, wherein the online signals comprising content retrieved or recorded from one or more online websites or online services; capturing online signals indicative of each of the one or more metrics during a second time period; (Figs. 3-4, 6a, 7a [showing a network and communication network that links the technical elements through an online network (internet)]; ¶¶ 0009-0010 [internet…networks…monitoring…system spread across one or more geographically diverse business enterprises (online communications network through the internet – data is monitored and extracted from the line network (see, for example, figs., 6a, 7a – and the relevant paragraphs discussing those figures))], 0031-0033 [one gateway server in communication with at least one subscriber station via a communication network…servers are configured to receive meter data from one or more nodes of a distributed meter network…(receiving various data/information (metrics))…receiving meter data…flow rate…flow total/sales data/etc.,], 0041-0048 [discusses the internet and networks that are online and information exchange through the networks (clearly online signals that have content which is retrieved)], 0054-0056 [data collection…flow data (a type of metric and applicant just broadly uses the very broad term “metric”)], 0066-0067 [show online web and network connections – hence data can flow online and received], 0067 [rate of change (to calculate rate you need time periods)…change determined from one period to another period (other types metrics are also discussed and so is the change in the rate (over time) determined)], 0069-0070, 0069 [data can be online data], 0081-0082 [retrieving information through the online network; gateway servers 102 (or another server, e.g., a web server) for access by the subscriber stations 110 in accordance with a client-server communication architecture…the hosted data may be accessed by the subscriber stations 110 by downloading a hosted file or by viewing the contents of a hosted file via a graphical user interface, such as, for example, a web browser interface], 0085-0086, 0093-0097 [example of using communication networks (online internet) between networked components showing data exchange (and using the received data for comparisons and determination – in a retail sales environment); real time reconciliation reports 240 may be hosted by the gateway servers 102 and made accessible to one or more of the subscriber stations 110 via a web page interface]); 
receiving, via a user interface, information defining one or more predefined variance thresholds (¶¶ 0067-0068 [data…predetermined conditions relating to flow total thresholds…based on rate of change (change over time periods) of flow data], 0049 [comparison to a pre-determined rate of change threshold], 0069-0070 [ initially specify a flow total threshold (specified pre-determined threshold)…learn consumption patterns (by comparing information of various time periods and comparing the change in value to thresholds) – see also 0079-0080, 0085], 0085);
comparing the online signals captured during the first time period to the online signals captured during the second time period, the second time period occurring after the first time period (¶¶ 0067 [rate of change (to calculate rate you need time periods)…change determined from one period to another period (other types metrics are also discussed and so is the change in the rate (over time) determined)], 0069 [a policy may initially specify a flow total threshold of 50 liters for a particular beverage. If the beverage is dispensed at a relatively slow rate (e.g., one liter per hour), distribution of flow data in accordance with the initial threshold may be too infrequent for purposes of tracking consumption of the beverage over the short term. Accordingly, the AINIM 140 may be configured adapt (i.e., change) the initial threshold in a pre-determined manner (e.g., reduce the 50 liter threshold by fixed increments) such that flow data for the beverage is communicated more frequently…consumption characteristics…observed in a different timeframes], 0085-0086);
determining a change in a value of each of the one or more specific metrics between the first time period and the second time period; determining a difference between the change in value of at least one of the one or more specific metrics between the first time period and the second time period against the predefined variance threshold ((comparing change/difference against a predefined threshold) see ¶¶ 0067-0068 [data…predetermined conditions relating to flow total thresholds…based on rate of change (change over time periods) of flow data], 0069-0070, 0085-0086 [a policy for a particular business enterprise may specify that when combined sales of a particular beverage B.sub.1 at POS locations POS1, POS2, and POS3 reach a threshold X (e.g., 100 liters) over a time duration Y (e.g., one week) during a seasonal time frame Z (e.g., the summer)… time variables (durational, day of the week, season, etc.), variables relating to the consumption rates of other beverages]); 
determining that the difference between the change in value of at least one of the one or more specific metrics between the first time period and the second time period and the predefined variance threshold meets the predefined variance threshold (claim limitation is if the threshold is met; see ¶¶ 0067-0068 [data…satisfies predetermined condition…predetermined condition of the policy may specify a flow total threshold], 0070 [patterns for different dispensed beverages and adapt the predetermined conditions…(various different periods of consumption amounts are monitored)…and based on predetermined thresholds the flow is controlled…adaptations…are determined based on consumption characteristics for the corresponding POS (merchant) location…locations…distributed over a large geographic area], 0085-0086 [sales criteria (e.g., type/brand of beverages sold, the amount of beverages sold, the rate at which beverages are sold, etc.), and time criteria (durational, day of the week, season, etc.), as well as combinations of such conditions…when combined sales of a particular beverage B.sub.1 at POS locations POS1, POS2, and POS3 reach a threshold X (e.g., 100 liters) over a time duration Y (e.g., one week) during a seasonal time frame Z (e.g., the summer), amounts A.sub.1 and A.sub.2 of beverage B.sub.1 are to be re-ordered for POS locations POS1 and POS2, respectively, and the re-order amount A.sub.3 for POS location POS.sub.3 is to be increased by 10%]); 
displaying, via the user interface, at least a first interface/display for displaying information indicative of a notification of the determination that the difference between the change in value of at least one of the one or more specific metrics between the first time period and the second time period and the predefined variance threshold meets the predefined variance threshold ((claim is only towards “displaying” the results from the previous calculation/comparison – the rest of the limitation repeats the previous step of the claim) see above citations and also see fig. 3 [multiple stations with display and interfaces to display information to users], 7a [multiple displays of different types in different locations to display data/information and notifications/alerts – see in conjunction with e.g. para. 0092-0093] ¶¶ 0006 [display interface…data communicated…to display interface for localized viewing (note that the broad term “widget” is just an interface that shows data)], 0082 [viewing data via a graphical user interface…web browser interface (which is a type of widget on the bigger screen/interface)], 0092-0093 [alerts or notifications…issued…responsive to predefined policies], 0094-0095 [discusses generating messages (e.g. advertisements) to be displayed at POS systems (for different locations) after data analysis (including monitoring changes and comparisons with benchmarks/thresholds) over various time periods], 0096-0097 [reports…display…variance…web page interface (type of “widget”)]).
Raghunathan does not explicitly state “widget” (although the interfaces discussed display the information/data similarly as claimed by the Applicant – and Applicant’s widget is claimed broadly as a way to show/display information/data (just as an interface does)).
Analogous art Otto (business data gathering, monitoring, analysis to determine trends/patterns and make decisions based on business information) discloses widgets to display information (¶¶ 0033 [interface…widgets]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Raghunathan widgets as taught by analogous art Otto in order to provide ways for communicating data/information (include information and/or actions that are available for viewing, use or interaction) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Otto (using widgets is an old and known technique of displaying information – especially as broadly and generically claimed by the Applicant) would have yielded predictable results (of displaying analyzed/determined/compared/etc., data/information) because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 28, claim 28 discloses substantially similar limitations as claim 21 above; and therefore claim 28 is rejected under the same rationale and reasoning as presented above for claim 21.
As per claim 35, claim 35 discloses substantially similar limitations as claim 21 above; and therefore claim 35 is rejected under the same rationale and reasoning as presented above for claim 21.

As per claim 22, Raghunathan discloses the method of Claim 21, further comprising: receiving, via the user interface, an indication of a particular merchant location, the particular merchant location located within a first geographic region; and comparing a change in a value of the one or more metrics for the particular merchant location to values of one or more historic benchmark metrics (¶¶ 0067-0068 [data…satisfies predetermined condition…predetermined condition of the policy may specify a flow total threshold], 0070 [patterns for different dispensed beverages and adapt the predetermined conditions…(various different periods of consumption amounts are monitored)…and based on predetermined thresholds the flow is controlled…adaptations…are determined based on consumption characteristics for the corresponding POS (merchant) location…locations…distributed over a large geographic area], 0085 [enterprise operating one or more…locations (collecting information from these locations)…], 0085-0086 [a policy for a particular business enterprise may specify that when combined sales of a particular beverage B.sub.1 at POS locations POS1, POS2, and POS3 reach a threshold X (e.g., 100 liters) over a time duration Y (e.g., one week) during a seasonal time frame Z (e.g., the summer), amounts A.sub.1 and A.sub.2 of beverage B.sub.1 are to be re-ordered for POS locations POS1 and POS2, respectively, and the re-order amount A.sub.3 for POS location POS.sub.3 is to be increased by 10%...generate consumption pattern models and consumer models (both part of “marketing”)…a consumer pattern model may be used to determine, for example, that for POS locations within region R.sub.1, sales of a particular beverage B.sub.1 increase 5% during the summer months and decrease 10% during the winter months], 0088-0089 [various locations of the system (e.g. merchant POSs) where the data overall is used to construct models and the data is weighted based upon business-related interests of users (merchants)]).
As per claim 23, Raghunathan discloses the method of Claim 21, further comprising: 
receiving, via the user interface, an indication of a particular merchant location, the particular merchant location located within a first geographic region (¶¶ 0070 [patterns for different dispensed beverages and adapt the predetermined conditions…(various different periods of consumption amounts are monitored)…and based on predetermined thresholds the flow is controlled…adaptations…are determined based on consumption characteristics for the corresponding POS (merchant) location…locations…distributed over a large geographic area], 0085-0086 [a policy for a particular business enterprise may specify that when combined sales of a particular beverage B.sub.1 at POS locations POS1, POS2, and POS3 reach a threshold X (e.g., 100 liters) over a time duration Y (e.g., one week) during a seasonal time frame Z (e.g., the summer), amounts A.sub.1 and A.sub.2 of beverage B.sub.1 are to be re-ordered for POS locations POS1 and POS2, respectively, and the re-order amount A.sub.3 for POS location POS.sub.3 is to be increased by 10%...generate consumption pattern models and consumer models (both part of “marketing”)…a consumer pattern model may be used to determine, for example, that for POS locations within region R.sub.1, sales of a particular beverage B.sub.1 increase 5% during the summer months and decrease 10% during the winter months]); 
identifying one or more other merchant locations, each of the one or more other merchant locations each located within a different geographic region (fig. 7a [e.g. locations of POSs – at different multiple locations]; ¶¶ 0015 [integrated management and monitoring…geographically-diverse business enterprises], 0070 [POS locations (of businesses/merchants)…distributed over a large geographic area], 0085 [enterprise operating one or more…locations (collecting information from these locations)], 0079, 0088-0089 [various locations of the system (e.g. merchant POSs) where the data overall is used to construct models and the data is weighted based upon business-related interests of users (merchants)]); and 
comparing a change in the value of the one or more metrics for the particular merchant location to values of the one or more metrics associated with the one or more other merchant locations (¶¶ 0067-0070 [rate of change (to calculate rate you need time periods)…change determined from one period to another period (other types metrics are also discussed and so is the change in the rate (over time) determined)], 0069 [a policy may initially specify a flow total threshold of 50 liters for a particular beverage. If the beverage is dispensed at a relatively slow rate (e.g., one liter per hour), distribution of flow data in accordance with the initial threshold may be too infrequent for purposes of tracking consumption of the beverage over the short term. Accordingly, the AINIM 140 may be configured adapt (i.e., change) the initial threshold in a pre-determined manner (e.g., reduce the 50 liter threshold by fixed increments) such that flow data for the beverage is communicated more frequently…consumption characteristics…observed in a different timeframes], 0079 [data needs…specified in terms of geographic criteria], 0085-0086 [a policy for a particular business enterprise may specify that when combined sales of a particular beverage B.sub.1 at POS locations POS1, POS2, and POS3 reach a threshold X (e.g., 100 liters) over a time duration Y (e.g., one week) during a seasonal time frame Z (e.g., the summer), amounts A.sub.1 and A.sub.2 of beverage B.sub.1 are to be re-ordered for POS locations POS1 and POS2, respectively, and the re-order amount A.sub.3 for POS location POS.sub.3 is to be increased by 10%...generate consumption pattern models and consumer models (both part of “marketing”)…a consumer pattern model may be used to determine, for example, that for POS locations within region R.sub.1, sales of a particular beverage B.sub.1 increase 5% during the summer months and decrease 10% during the winter months]); and
displaying, via the user interface, among the plurality of interfaces/display, a second interface/display for displaying information indicative of the change in the value of the one or more metrics for the particular merchant location to values of the one or more metrics associated with the one or more other merchant locations (fig. 3 [multiple stations with display and interfaces to display information to users], 7a-b [multiple displays of different types in different locations to display data/information and notifications/alerts – see in conjunction with e.g. para. 0092-0093] ¶¶ 0006 [display interface…data communicated…to display interface for localized viewing (note that the broad term “widget” is just an interface that shows data)], 0082 [viewing data via a graphical user interface], 0082 [viewing data via a graphical user interface…web browser interface (which is a type of widget on the bigger screen/interface)], 0092-0093 [alerts or notifications…issued…responsive to predefined policies], 0094-0095 [discusses generating messages (e.g. advertisements) to be displayed at POS systems (for different locations) after data analysis (including monitoring changes and comparisons with benchmarks/thresholds) over various time periods], 0096-0097 [reports…display…variance…web page interface]).
Raghunathan does not explicitly state “widget” (although the interfaces discussed display the information/data similarly as claimed by the Applicant – and Applicant’s widget is claimed broadly as a way to show/display information/data (just as an interface does)).
Analogous art Otto (business data gathering, monitoring, analysis to determine trends/patterns and make decisions based on business information) discloses widgets to display information (¶¶ 0033 [interface…widgets]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Raghunathan widgets as taught by analogous art Otto in order to provide ways for communicating data/information (include information and/or actions that are available for viewing, use or interaction) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Otto (using widgets is an old and known technique of displaying information – especially as broadly and generically claimed by the Applicant) would have yielded predictable results (of displaying analyzed/determined/compared/etc., data/information) because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 24, Raghunathan discloses the method of Claim 21, further comprising: comparing a change in a value of the one or more metrics for the particular merchant location to changes in values of one or more concurrent benchmark metrics, the concurrent benchmark metrics identified in a geographic region running the same marketing campaign (see citations above for claim 1 and also see ¶¶ 0087-0089 [developing and implementing sale and advertising activities…(location based) promotional activities…models generated at a local level…consider the sale of a particular beverage at two commonly-managed POS locations within a mall. The first POS location may be a low-cost outlet or otherwise engage in promotional activity to increase sales of the beverage, whereas the second POS location may be an upscale restaurant that sells the beverage at a higher price and without a discount. The mall operator managing the POS locations may choose to weight increased sales at the first POS location less than increased sales at the second POS location because of the promotional activity at the first POS location. Alternatively, the mall operator may place more weight on increased sales at the first POS location. Accordingly, the data used to construct the models may be weighted based upon business-related interests of their intended users. It will be appreciated that the weightings may additionally be dependent upon other factors (e.g., the time of day, the season, etc.)], 0093 [identifying relationships and patterns existing in the data embodied in the global models…comparison of the sales of a particular beverage for two different regions during the previous five weeks…determine an optimal marketing strategy…e.g., What is the most opportune time for a beverage distributor A to offer a promotion to a potential customer B (e.g., a POS location) and what type of promotion should be offered, given that the distributor A currently supplies POS locations C, D, and E in a region F that is adjacent to region G of the potential customer B?], 0094-0095 [consumption pattern models and consumer models for determining the optimal timing, content, and placement of the advertisement message (so marketing campaign based on analysis and the region and timing)…a consumption pattern model may be used to determine that for POS locations POS.sub.1 and POS.sub.2, sales of a beverage B.sub.1 tend to decrease during latter months of the summer season. Accordingly, the policy may specify that during this time, advertisement messages offering beverage B.sub.1 at a discounted price are to be generated for display at POS locations POS.sub.1 and POS.sub.2. A consumer model may similarly be used by a third party (e.g., a clothing retailer in a mall having one or more POS locations), for example, to determine that during weeknights, one of the POS locations frequented by customers of a particular demographic is characterized by high occupancy levels. Accordingly, a policy associated with the third party may specify that during these times, advertisements are to be generated that target the particular customer demographic]).
As per claim 25, Raghunathan discloses the method of claim 21, further comprising: identifying a trend in the one or more specific metrics from the first time period to the second time period for the first geographic region and the geographic regions of the one or more other merchant locations (see citations above for claim 24 and also see ¶¶ 0032-0033 [generate pattern model (trend)], 0070 [“learn”/determine consumption patterns (trends)…during various periods (weekends/weekdays/etc.,)], 0085 [conditions may include, without limitation, location criteria (e.g., POS location, POS region, POS state, etc.), sales criteria (e.g., type/brand of beverages sold, the amount of beverages sold, the rate at which beverages are sold, etc.), and time criteria (e.g., durational, day of the week, season, etc.), as well as combinations of such conditions. For example, a policy for a particular business enterprise may specify that when combined sales of a particular beverage B.sub.1 at POS locations POS1, POS2, and POS3 reach a threshold X (e.g., 100 liters) over a time duration Y (e.g., one week) during a seasonal time frame Z (e.g., the summer), amounts A.sub.1 and A.sub.2 of beverage B.sub.1 are to be re-ordered for POS locations POS1 and POS2, respectively, and the re-order amount A.sub.3 for POS location POS.sub.3 is to be increased by 10%], 0086-0087 [pattern models may be employed to identify useful relationships between beverage sales and a one or more variables…[s]uch models may be generated, for example, through the application of known regression-based techniques in order to correlate beverage sales with the one or more variables…consumer pattern model…consumption pattern model indicates that sales of a beverage B.sub.2 are typically half of the sales of a beverage B.sub.1 over the same time period], 0092 [current trends…the highest selling beverage in a particular region during a particular week of the summer, etc., (including time periods)], 0086 [also e.g.: pattern model… locations within region R.sub.1, sales of a particular beverage B.sub.1 increase 5% during the summer months and decrease 10% during the winter months], 0093-0096).
As per claim 26, Raghunathan discloses the method of claim 21, wherein the first time period comprises a plurality of time periods before a start of a marketing campaign and the second time period comprises a plurality of time periods after the start of the marketing campaign (note that the use to starting and ending “marketing campaign” is just labeling/naming the time period where the label “marketing campaign” has not technical function to the claimed concept and is just descriptive material (the claim is only towards the a time period exists with a beginning (and end) – which all time periods have); see ¶¶ 0085-0086 [a policy for a particular business enterprise may specify that when combined sales of a particular beverage B.sub.1 at POS locations POS1, POS2, and POS3 reach a threshold X (e.g., 100 liters) over a time duration Y (e.g., one week) during a seasonal time frame Z (e.g., the summer), amounts A.sub.1 and A.sub.2 of beverage B.sub.1 are to be re-ordered for POS locations POS1 and POS2, respectively, and the re-order amount A.sub.3 for POS location POS.sub.3 is to be increased by 10%...generate consumption pattern models and consumer models (both part of “marketing”)…a consumer pattern model may be used to determine, for example, that for POS locations within region R.sub.1, sales of a particular beverage B.sub.1 increase 5% during the summer months and decrease 10% during the winter months], 0087 [consumer models (which includes “marketing”)…pattern models…time variables (season – which has a start period and end period)], 0090 [over time…weights over time…(five AINIM 140 groups at time t.sub.1, each group having a weight of 20%. At time t.sub.2, the third group may become non-operational such that the weight associated with each of the remaining groups is increased to 25%. At time t.sub.3, the third group may resume normal operation such that the weight of each group is returned to 20%)], 0093-0096;  see also in a some more detail ¶¶ 0087-0089 [developing and implementing sale and advertising activities…(location based) promotional activities…models generated at a local level…consider the sale of a particular beverage at two commonly-managed POS locations within a mall. The first POS location may be a low-cost outlet or otherwise engage in promotional activity to increase sales of the beverage, whereas the second POS location may be an upscale restaurant that sells the beverage at a higher price and without a discount. The mall operator managing the POS locations may choose to weight increased sales at the first POS location less than increased sales at the second POS location because of the promotional activity at the first POS location. Alternatively, the mall operator may place more weight on increased sales at the first POS location. Accordingly, the data used to construct the models may be weighted based upon business-related interests of their intended users. It will be appreciated that the weightings may additionally be dependent upon other factors (e.g., the time of day, the season, etc.)], 0093 [identifying relationships and patterns existing in the data embodied in the global models…comparison of the sales of a particular beverage for two different regions during the previous five weeks…determine an optimal marketing strategy…e.g., What is the most opportune time for a beverage distributor A to offer a promotion to a potential customer B (e.g., a POS location) and what type of promotion should be offered, given that the distributor A currently supplies POS locations C, D, and E in a region F that is adjacent to region G of the potential customer B?], 0094-0095 [consumption pattern models and consumer models for determining the optimal timing, content, and placement of the advertisement message (so marketing campaign based on analysis and the region and timing)…a consumption pattern model may be used to determine that for POS locations POS.sub.1 and POS.sub.2, sales of a beverage B.sub.1 tend to decrease during latter months of the summer season. Accordingly, the policy may specify that during this time, advertisement messages offering beverage B.sub.1 at a discounted price are to be generated for display at POS locations POS.sub.1 and POS.sub.2. A consumer model may similarly be used by a third party (e.g., a clothing retailer in a mall having one or more POS locations), for example, to determine that during weeknights, one of the POS locations frequented by customers of a particular demographic is characterized by high occupancy levels. Accordingly, a policy associated with the third party may specify that during these times, advertisements are to be generated that target the particular customer demographic]).
As per claim 27, Raghunathan discloses the method of Claim 26, further comprising: identifying a trend in the one or more specific metrics from the plurality of time periods before the start of the marketing campaign to the plurality of time periods after the start of the marketing campaign (note that the use to starting and ending “marketing campaign” is just labeling/naming the time period where the label “marketing campaign” has not technical function to the claimed concept and is just descriptive material (the claim is only towards the a time period exists with a beginning (and end) – which all time periods have); see ¶¶ 0032-0033 [generate pattern model (trend)], 0070 [“learn”/determine consumption patterns (trends)…during various periods (weekends/weekdays/etc.,)], 0086-0087 [pattern models may be employed to identify useful relationships between beverage sales and a one or more variables…[s]uch models may be generated, for example, through the application of known regression-based techniques in order to correlate beverage sales with the one or more variables…consumer pattern model…consumption pattern model indicates that sales of a beverage B.sub.2 are typically half of the sales of a beverage B.sub.1 over the same time period], 0093-0095; see also ¶¶ 0087-0089 [developing and implementing sale and advertising activities…(location based) promotional activities…models generated at a local level…consider the sale of a particular beverage at two commonly-managed POS locations within a mall. The first POS location may be a low-cost outlet or otherwise engage in promotional activity to increase sales of the beverage, whereas the second POS location may be an upscale restaurant that sells the beverage at a higher price and without a discount. The mall operator managing the POS locations may choose to weight increased sales at the first POS location less than increased sales at the second POS location because of the promotional activity at the first POS location. Alternatively, the mall operator may place more weight on increased sales at the first POS location. Accordingly, the data used to construct the models may be weighted based upon business-related interests of their intended users. It will be appreciated that the weightings may additionally be dependent upon other factors (e.g., the time of day, the season, etc.)], 0093 [identifying relationships and patterns existing in the data embodied in the global models…comparison of the sales of a particular beverage for two different regions during the previous five weeks…determine an optimal marketing strategy…e.g., What is the most opportune time for a beverage distributor A to offer a promotion to a potential customer B (e.g., a POS location) and what type of promotion should be offered, given that the distributor A currently supplies POS locations C, D, and E in a region F that is adjacent to region G of the potential customer B?], 0094-0095 [consumption pattern models and consumer models for determining the optimal timing, content, and placement of the advertisement message (so marketing campaign based on analysis and the region and timing)…a consumption pattern model may be used to determine that for POS locations POS.sub.1 and POS.sub.2, sales of a beverage B.sub.1 tend to decrease during latter months of the summer season. Accordingly, the policy may specify that during this time, advertisement messages offering beverage B.sub.1 at a discounted price are to be generated for display at POS locations POS.sub.1 and POS.sub.2. A consumer model may similarly be used by a third party (e.g., a clothing retailer in a mall having one or more POS locations), for example, to determine that during weeknights, one of the POS locations frequented by customers of a particular demographic is characterized by high occupancy levels. Accordingly, a policy associated with the third party may specify that during these times, advertisements are to be generated that target the particular customer demographic]).


As per claims 29-34, claims 29-34 disclose substantially similar limitations as claims 22-27 above; and therefore claims 29-34 are rejected under the same rationale and reasoning as presented above for claims 22-27.
As per claims 36-41, claims 36-41 disclose substantially similar limitations as claims 22-27 above; and therefore claims 36-41 are rejected under the same rationale and reasoning as presented above for claims 22-27.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Some of the pertinent art is as follows:
Angell et al., (US 2008/0249856): Discusses customizing digital media marketing messages using biometric data. In one embodiment, data is received from a set of biometric devices associated with a retail facility to form the biometric data. The biometric data is associated with a given customer. The biometric data is processed to form dynamic data. The dynamic data is analyzed using a data model to identify personalized marketing message criteria for the customer. A customized marketing message is generated using the personalized marketing message criteria. The biometric data is obtained by detecting a change in a biometric reading associated with the customer that exceeds a threshold change and associating the change in the biometric reading with the item or the marketing message to form the biometric data if the customer was viewing an item or a marketing message when the change in the biometric reading occurred.
Park et al., (US 2011/0119126): Online monitoring systems to determine offline advertising effectiveness. Information related to an advertisement for a product is received. The advertisement is presented through offline media. The information includes an advertising schedule. Communications related to the product that are received from the consumers in the market at the time the advertisement is presented, are detected. Data responsive to the detected communications are collected; the data represent a number of consumers in the market. A statistical correlation between the collected data and the advertising schedule is determined and provided to the advertiser as a report of the effectiveness of the advertising. An advertiser conducts an offline advertising campaign to promote a product by broadcasting an advertisement related to the product on a radio station. The advertisement includes a URL to a website on which the advertised product is sold. Upon listening to the advertisement, consumers visit the website using computers connected to the Internet. A monitoring system tracks a number of times the website is visited and also tracks information related to each visit such as a duration of the visit, a number of web pages in the website that were visited, a number of purchases of the product through the website, and the like. By comparing a number of visits to the website during the advertisement campaign to a number of visits before or after the campaign or both, and using a number of visits to the website by consumers in markets other than the market in which the advertisement campaign was run, the monitoring system develops a correlation between the collected information and the advertisement campaign. Using the correlation, the number of visits in the targeted market in the absence of the advertising can be determined, which indicates an effectiveness of the advertisement campaign. Thus, the monitoring system determines an effectiveness of an offline advertising campaign by performing on-line monitoring of consumer activity. Other examples by which the monitoring system determines effectiveness of offline advertisement campaigns are also described.
Mesaros, (US 7,899,707):  Facilitates the management of current and prospective customers and customer information is provided. The invention includes an aggregation system adapted to provide management and generation of current and prospective customers. The invention further provides management of current and prospective customer information. Additionally, the aggregation system provides for generating advertisements based at least in part upon market information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683